Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism mounted” as recited in claim 10 line 2; “a locking mechanism” as recited in claim 11 line 2; “a mechanism associated” as recited in claim 12 line 3 and “a mechanism mounted” as recited in claim 21 line 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-12 and 21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “a mechanism mounted”; “a locking mechanism”; “a mechanism associated” and “a mechanism mounted” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “mechanism” and “locking mechanism” are not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 10-12 and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations “comprising a mechanism mounted therein” in line 2. It is unclear as to what specific “mechanism” is being recited.  The limitation are indefinite for failing to particularly point out and distinctly claim the subject matter since is not clear as to what mechanism is claimed. Appropriate action is required.

Claim 11 recites the limitations “a locking mechanism” in line 2. The limitations recite an infinite types of locking mechanisms that lock the door. The limitation are indefinite for failing to particularly point out and distinctly claim the subject matter since is not clear as to what specific locking mechanism is claimed. Appropriate action is required.
Claim 12 recites the limitations “a mechanism associated” in line 3. It is unclear as to what specific “mechanism” is being recited.  The limitation are indefinite for failing 
Claim 21 recites the limitations “a mechanism mounted” in line 14. It is unclear as to what specific “mechanism” is being recited.  The limitation are indefinite for failing to particularly point out and distinctly claim the subject matter since is not clear as to what mechanism is claimed. Appropriate action is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma (US 2013/0066463 A1) in view of Willoughby (US 2005/0049747 A1).

Referring to claim 8.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), comprising:
a housing (110) comprising a plurality of walls (see plurality of exterior housing walls of dispenser 100; Figure 3), one of the walls having an opening (see opening defined by the exterior wall 112 of housing 100; wherein the perimeter wall 112 consists of two opposite portions; Figure 4A), the housing having an internal compartment 
a drive unit (176; Figure 4C) mounted in the housing (110): and
a cartridge (50; Figure 2C) comprising a frame (bottom half 60 of cartridge 50), a cover (half opposite to half 60) and a plurality of pouches (18) containing pharmaceuticals, the pouches (18) formed as an elongate strip (5; Figure 1B);
wherein the cartridge (50) and the housing (110) include alignment features (members 68 and 140; see configuration shape of the cartridge and housing to accept the cartridge; Figure 4A) that enable the cartridge (50) to be inserted through the opening (opening defined by the exterior wall 112 of housing 110; Figure 4A) in the housing (110) and into the compartment of the housing (see Figure 4B) such that the free end (35) of the strip is positioned adjacent the drive unit (176) so that operation of the drive unit (176) conveys the free end of the strip (35) toward the delivery outlet (118).
Luoma does not specifically disclose one of the walls having an opening… and a delivery outlet separate and spaced apart from the opening.
Willoughby discloses a medication dispenser (Figure 1) wherein one of the wall (16; Figure 1) of the dispenser (10) comprises an opening (17) and wherein a delivery outlet (34) is separate and spaced apart from the opening (17) in one of the walls (17).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Luoma to have included an opening in a singular wall and a delivery outlet separate and spaced apart from the 

Referring to claim 9.  Willoughby discloses a medication dispenser (Figure 1) wherein the housing (10) further comprises a door (17) covering the opening (opening formed by 17) the door (17) movable between an open position (when door is opened), in which the compartment is accessible for installation and removal of the cartridge (40), and a closed position (as in Figure 1), in which the compartment is inaccessible (see Figure 1).

Referring to claim 10.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), wherein the housing (110) further comprises a mechanism (132 and 134) mounted therein that is configured to exert downward pressure on the cartridge (50) when the door (112) is in the closed position (see Figure 4D).

Referring to claim 11.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), wherein the housing (110) further comprises a locking mechanism (114) that locks the door (112) in the dosed position.

Referring to claim 12.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), wherein the cartridge (50) further comprises a brake (including member 85 and 88; Figure 2C) configured to press the strip (35) against the cartridge (50) to apply 

	Referring to claim 13.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), wherein the housing (110) includes an alarm (Para. [0012]) that alerts a user (Para. [0064]) to the dispensing of a pouch and/or the passing of a preselected time for dispensing.

	Referring to claim 14.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), wherein the housing (110) is configured to receive instructions from a remote location and to send signals regarding dispensing to a remote location (Para. [0016]).

Referring to claim 15.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), further comprising an indicia reader (reader adjacent to the outlet; not shown) positioned to read indicia on a pouch within the housing (Para. [0012] [0014] and [0016]).

Referring to claim 16.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), further comprising an indicia reader (152) positioned to read Indicia on a cartridge (50) within the housing (110).

s 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma (US 2013/0066463 A1) in view of Willoughby (US 2005/0049747 A1) and further in view of Manabe (US 6,371,666).

Referring to claim 21.  Luoma disclose a pharmaceutical dispensing system (100; Figure 3), comprising:
a housing (110) comprising a plurality of walls (see plurality of exterior housing walls of dispenser 100; Figure 3), one of the walls having an opening (see opening defined by the exterior wall 112 of housing 100; wherein the perimeter wall 112 consists of two opposite portions; Figure 4A), the housing having an internal compartment (interior compartment of 100) defined by the plurality of walls (the exterior housing walls of 100) and a delivery outlet (118);
a drive unit (176; Figure 4C) mounted in the housing (110): and
a cartridge (50; Figure 2C) comprising a frame (bottom half 60 of cartridge 50), a cover (half opposite to half 60) and a plurality of pouches (18) containing pharmaceuticals, the pouches (18) formed as an elongate strip (5; Figure 1B) and  wherein, when the cartridge (50; Figure 2C) is installed, a free end of the strip (35) is positioned adjacent the drive unit (176; Figure 4C) so that operation of the drive unit (176) conveys the free end (35) of the strip toward the delivery outlet (118);

Luoma does not specifically disclose one of the walls having an opening and a door configured to cover the opening… and a delivery outlet separate and spaced apart from the opening.

Willoughby discloses a medication dispenser (Figure 1) wherein one of the wall (16; Figure 1) of the dispenser (10) comprises an opening (beneath door 17) and a door (17) configured to cover the opening and wherein a delivery outlet (34) is separate and spaced apart from the opening (17) in one of the walls (17),
wherein the door (17) is movable between an open position (can be opened), in which the compartment is accessible for installation of the cartridge (40) through the opening (beneath door 17) and into the compartment of the housing (interior of 10) and for removal of the cartridge (40) from the housing through the opening, and a closed position (as shown in Figure 1) in which the compartment is inaccessible (see Figure 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Luoma to have included an opening in a singular wall comprising a door and a delivery outlet separate and spaced apart from the opening as taught by Willoughby because the perimeter frame about the opening would provide an additional structural support for the housing and the delivery outlet thus making the dispenser more rigid. 

Luoma in view of Willoughby do not disclose the housing further comprises a mechanism mounted therein that is configured to exert pressure on the cartridge when the door is in the closed position.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Luoma in view of Willoughby to have included comprises a mechanism mounted therein that is configured to exert pressure on the cartridge when the door is in the closed position as taught by Manabe because the mechanism would provide a securing mechanism to restrict movement of the cartridge when the door is closed.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.  
Regarding arguments pertaining to claims 8 and 21, applicant recites “As conceded by the Action, there simply is no “opening” in one of the walls of the housing of the Luoma device through which a cartridge is inserted into the compartment of the housing, and the Luoma device does not include both an “opening” that serves as the entry point for a cartridge and a “delivery outlet” through which pouches are delivered.”  In view of the Examiner, the dispenser of Luoma discloses a clamshell opening that serves as an entry point for a cartridge (see Figure 4A) however, the opening is not formed in one of the walls and the opening is not spaced apart from the delivery outlet. The secondary reference of Willoughby discloses a dispensing apparatus wherein the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Luoma to have included an opening in a singular wall and a delivery outlet separate and spaced apart from the opening as taught by Willoughby because the perimeter frame about the opening would provide an additional structural support for the housing and the delivery outlet thus making the dispenser more rigid. 
In response to applicant's argument that “such a modification overlooks the fact that the clamshell design of the Luoma device performs multiple functions. Not only does the clamshell open to permit installation of the cartridge and close to protect the cartridge during operation, closing of the “half’ 112 also moves upper and lower cams 132, 134 (which are located on the inner surface of half 112) into positions relative to the drive arms 180, 190,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The positions of the upper and lower cams 132 and 134 are not modified, the modification as taught by Willoughby is wherein the perimeter of the housing opening is configured to be formed in a single wall surface, as a common door, rather than a clamshell opening. The positions of the cams are not changed.
“Replacing the clamshell design of Luoma with a door as is shown in Willoughby would remove the upper and lower cams of the Luoma device, and thereby render the Luoma device inoperable,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues “pins 140 of Luoma as the “alignment features” that “enable the cartridge to be inserted through the opening in the housing and into the compartment of the housing such that the free end of the strip is positioned adjacent the drive unit.” Given the widely spread locations of the pins 140, there is virtually no room for a door as in Willoughby to replace the half 112 of the Luoma device. Thus, Applicant submits that the rejection under Section 103 cannot stand for this additional reason.” It appears the Applicant is under the impression that the exact door as configured and shown in Figure 1 of Willoughby is to be physically removed from the Willoughby apparatus and mounted onto the Luoma device. It is not the door of Willoughby physically being mounted on the Luoma device, it is the teaching gleaned from the Willoughby that an opening can be formed within a single wall instead of a clamshell opening consisting of portion of the side walls.  Furthermore, the interaction of the elements argued such as the pins 140 and 132/134 are not in the recited claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651